295 So.2d 412 (1974)
In re FORD MOTOR CREDIT CORPORATION
v.
Starlene C. DITTON.
Ex parte Starlene C. DITTON.
SC 800.
Supreme Court of Alabama.
May 30, 1974.
Cassady & Fuller, Enterprise, for petitioner.
No brief for respondent.
BLOODWORTH, Justice.
Petition of Starlene C. Ditton for Certiorari to the Court of Civil Appeals to review and revise the judgment and decision of that Court in Ford Motor Credit Corporation v. Ditton, 52 Ala.App. 555, 295 So. 2d 408.
Writ denied. By denying the writ, we point out that writs of certiorari are frequently denied without any consideration of the merits. A denial of certiorari should never be considered as an expression by the reviewing court on the merits of the controversy nor should our denial of the writ be understood as approving or disapproving the language used, or the statements of law contained in the opinion of the Court of Civil Appeals. Lowery v. State, 291 Ala. 787, 286 So.2d 67 (1973).
HEFLIN, C. J., and COLEMAN, McCALL and JONES, JJ., concur.